Champlin, J.
Complainant asks for a divorce upon the1 ground of extreme cruelty, wanton refusal and neglect to provide her a suitable sustenance, and desertion.
The bill of complaint does not specify any acts of cruelty, and consequently it is insufficient to allow the introduction ■of any proof upon that branch of the case: Briggs v. Briggs, 20 Mich. 41; Bennett v. Bennett, 24 Id. 482.
Neither do the proofs make a case of desertion. After leaving defendant’s farm they both went to reside with her parents, and after about three months -they separated. While there he caused a great deal of ’trouble. His father-in-law was obliged to remain home a good share of the time to restrain him from acts of violence, and finally he went away; but the circumstances under which he left are not narrated by the witnesses.
The presumption is just as strong that he was driven away as it is that he left voluntarily with the intention of deserting his wife. There is1, however, abundant evidence that he was of sufficient ability to supply his wife with a suitable maintenance, and that he grossly and wantonly neglected so to do.
The complainant must be awarded the care and custody of the child, as prayed for; and the decree of the circuit court must be reversed, and a decree entered here dissolving the marriage between the parties for the cause last stated.
The complainant is entitled to the costs of both courts.
The other Justices concurred.